The Act of Assembly leaves the party in this case without a remedy. It is not within the power of the Court to create one for him. It has often been adjudged so.
The judgment was affirmed absolutely. *Page 80 
NOTE. — See Robertson v. Stone, 2 N.C. 401; Hood v. Orr, 4 N.C. 584. The law regulating the mode in which appeals shall be carried up from the county to the Superior Court has been altered by the Acts of 1816, ch. 903, sec. 3, and 1821, ch. 1117, sec. 1 and 5 (1 Rev. Stat., ch. 4, sec. 3, 4, and 5).
(78)